

117 HR 3726 IH: To amend title 49, United States Code, to establish a Center of Excellence to advance rail research and development.
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3726IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Ms. Newman introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 49, United States Code, to establish a Center of Excellence to advance rail research and development.1.Rail research and development center of excellenceSection 20108 of title 49, United States Code, is amended by adding at the end the following: (d)Rail research and development center of excellence(1)Center of excellenceThe Secretary shall establish a center of excellence to carry out research and development that improves the safety, efficiency and reliability of passenger and freight rail transportation.(2)Selection of host institution(A)In generalThe Secretary shall select an institution of higher education, or a consortium of institutions of higher education, to host and maintain the center of excellence established under paragraph (1).(B)Selection criteriaIn selecting a such an institution, the Secretary shall—(i)give preference to applicants with strong past performance related to rail research, education, and workforce development activities;(ii)consider the extent to which the applicant would involve public and private sector passenger and freight railroad operators; and(iii)consider the regional and national impacts of the applicant’s proposed research and development activities.(3)Use of fundsThe institution of higher education may use funds provided under this subsection to carry out basic and applied research, evaluation, education, workforce development, and training efforts related to safety, efficiency, reliability, resiliency, and sustainability of commuter rail, intercity high-speed rail, and freight rail transportation, including advances in rolling stock, advanced positive train control, human factors, rail infrastructure, shared corridors, grade crossing safety, inspection technology, remote sensing, rail systems maintenance, network resiliency, operational reliability, energy efficiency, and advanced technologies.(4)Federal shareThe Federal share of a grant under this subsection shall not exceed 50 percent of the costs of establishing and operating the center of excellence and related research activities carried out by the grant recipient.(5)Authorization of appropriations(A)Fiscal year 2022There is authorized to be appropriated to the Secretary $7,500,000 for fiscal year 2022 for a grant under this subsection.(B)Fiscal years 2023 through 2026There are authorized to be appropriated to the Secretary such sums as may be necessary for each of the fiscal years 2022 through 2026 for a grant under this subsection.(C)AvailabilityAmounts appropriated pursuant to this paragraph shall remain available until expended.(6)Institution of higher education definedIn this subsection, the term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)..